
	
		II
		112th CONGRESS
		1st Session
		S. 1802
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2011
			Mr. Udall of Colorado
			 (for himself, Mrs. Gillibrand,
			 Mr. Merkley, and
			 Mr. Bennet) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		 To authorize the Secretary of the Interior to carry out
		  programs and activities that connect Americans, especially children, youth, and
		  families, with the outdoors. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Healthy Kids Outdoors Act of
			 2011.
		2.FindingsCongress finds as follows:
			(1)Children today
			 are spending less time outdoors than any generation in human history, as
			 evidenced by studies that show children enjoy half as much time outdoors today
			 as they did just 20 years ago, while spending more than 7½ hours every day in
			 front of electronic media.
			(2)The health of our
			 children is at risk as evidenced by the growing obesity crisis where, during
			 the 20-year period between 1991 and 2011, the childhood obesity rate has more
			 than doubled and the adolescent obesity rate has tripled, costing the economy
			 of the United States billions of dollars each year.
			(3)Our military
			 readiness is declining as nearly 1 in 4 applicants to the military is rejected
			 for being overweight or obese, which is the most common reason for medical
			 disqualification.
			(4)Research has
			 shown that military children and families are facing increased stress and
			 mental strain and challenges due to multiple, extended deployments. Military
			 family service organizations have developed programs that connect military
			 children and families with positive, meaningful outdoor experiences that
			 benefit mental and physical health, but they lack sufficient resources to meet
			 increasing demand.
			(5)In addition to
			 the negative economic impact of childhood obesity, the outdoor retail industry,
			 many local tourist destinations or gateway communities, and State
			 fish and wildlife agencies rely on revenue generated when individuals spend
			 time outdoors to create jobs in local communities.
			(6)Over the past
			 several years, urbanization, changing land use patterns, increasing road
			 traffic, and inadequate solutions to addressing these challenges in the built
			 environment have combined to make it more difficult for many Americans to walk
			 or bike to schools, parks, and play areas or experience the natural environment
			 in general.
			(7)Visitation to our
			 Nation’s public lands has declined or remained flat in recent years, and yet,
			 connecting with nature and the great outdoors in our communities is critical to
			 fostering the next generation of outdoor enthusiasts who will visit,
			 appreciate, and become stewards of our Nation’s public lands.
			(8)It takes many
			 dedicated men and women to work to preserve, protect, enhance, and restore
			 America’s natural resources, and with an aging workforce in the natural
			 resource professions, it is critical for the next generation to have an
			 appreciation for nature and be ready to take over these
			 responsibilities.
			(9)Spending time
			 outdoors in nature is beneficial to our children’s physical, mental, and
			 emotional health and has been proven to decrease symptoms of attention deficit
			 and hyperactivity disorder, stimulate brain development, improve motor skills,
			 result in better sleep, reduce stress, increase creativity, improve mood, and
			 reduce children’s risk of developing myopia.
			(10)Children who
			 spend time playing outside are more likely to take risks, seek out adventure,
			 develop self-confidence, and respect the value of nature.
			(11)Spending time in
			 green spaces outside the home, including parks, play areas, and garden, can
			 increase concentration, inhibition of initial impulses, and self-discipline and
			 has been shown to reduce stress and mental fatigue. In one study, children who
			 were exposed to greener environments in a public housing area demonstrated less
			 aggression, violence, and stress.
			(12)As children
			 become more disconnected from the natural world, the hunting and angling
			 conservation legacy of America is at risk.
			(13)Conservation
			 education and outdoor recreation experiences such as camping, hiking, boating,
			 hunting, fishing, archery, recreational shooting, wildlife watching, and others
			 are critical to engaging young people in the outdoors.
			(14)Hunters and
			 anglers play a critical role in reconnecting young people with nature,
			 protecting our natural resources, and fostering a lifelong understanding of the
			 value of conserving the natural world.
			(15)Research
			 demonstrates that hunters who become engaged in hunting as children are among
			 the most active and interested hunters as adults. The vast majority of hunters
			 report they were introduced to hunting between the ages of 10 and 12, and the
			 overwhelming majority of children are introduced to hunting by an adult.
			(16)A direct
			 childhood experience with nature before the age of 11 promotes a long-term
			 connection to nature.
			(17)Parks and
			 recreation, youth-serving, service-learning, conservation, health, education,
			 and built-environment organizations, facilities, and personnel provide critical
			 resources and infrastructure for connecting children and families with
			 nature.
			(18)Place-based
			 service-learning opportunities use our lands and waters as the context for
			 learning by engaging students in the process of exploration, action, and
			 reflection. Physical activity outdoors connected with meaningful community
			 service to solve real-world problems, such as removing invasive plants or
			 removing trash from a streambed, strengthens communities by engaging youth as
			 citizen stewards.
			(19)States
			 nationwide and their community based partners have some notable programs that
			 connect children and families with nature; however, most States lack sufficient
			 resources and a comprehensive strategy to effectively engage State agencies
			 across multiple fields.
			(20)States need to
			 engage in cross-sector agency and nonprofit collaboration that involves public
			 health and wellness, parks and recreation, transportation and city planning,
			 and other sectors focused on connecting children and families with the outdoors
			 to increase coordination and effective implementation of the policy tools and
			 programs that a State can bring to bear to provide healthy outdoor
			 opportunities for children and families.
			3.DefinitionsIn this Act:
			(1)Eligible
			 entityThe term eligible entity means—
				(A)a State;
			 or
				(B)a consortium from
			 one State that may include such State and municipalities, entities of local or
			 tribal governments, parks and recreation departments or districts, school
			 districts, institutions of higher education, or nonprofit organizations.
				(2)Local
			 partnersThe term local partners means a
			 municipality, entity of local or tribal government, parks and recreation
			 departments or districts, Indian tribe, school district, institution of higher
			 education, nonprofit organization, or a consortium of local partners.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means any of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, any
			 other territory or possession of the United States, or any Indian tribe.
			4.Cooperative
			 agreements for development or implementation of healthy kids outdoors State
			 strategies
			(a)In
			 generalThe Secretary is
			 authorized to issue one cooperative agreement per State to eligible entities to
			 develop, implement, and update a 5-year State strategy, to be known as a
			 Healthy Kids Outdoors State Strategy, designed to encourage
			 Americans, especially children, youth, and families, to be physically active
			 outdoors.
			(b)Submission and
			 approval of strategies
				(1)ApplicationsAn application for a cooperative agreement
			 under subsection (a) shall—
					(A)be submitted not later than 120 days after
			 the Secretary publishes guidelines under subsection (f)(1); and
					(B)include a Healthy Kids Outdoors State
			 Strategy meeting the requirements of subsection (c) or a proposal for
			 development and submission of such a strategy.
					(2)Approval of
			 strategy; peer reviewNot
			 later than 90 days after submission of a Healthy Kids Outdoors State Strategy,
			 the Secretary shall, through a peer review process, approve or recommend
			 changes to the strategy.
				(3)Strategy
			 updateAn eligible entity
			 receiving funds under this section shall update its Healthy Kids Outdoors State
			 Strategy at least once every 5 years. Continued funding under this section
			 shall be contingent upon submission of such updated strategies and reports that
			 document impact evaluation methods consistent with the guidelines in subsection
			 (f)(1) and lessons learned from implementing the strategy.
				(c)Comprehensive
			 strategy requirementsThe
			 Healthy Kids Outdoors State Strategy under subsection (a) shall include—
				(1)a description of how the eligible entity
			 will encourage Americans, especially children, youth, and families, to be
			 physically active in the outdoors through State, local, and tribal—
					(A)public health systems;
					(B)public parks and recreation systems;
					(C)public transportation and city planning
			 systems; and
					(D)other public systems that connect
			 Americans, especially children, youth, and families, to the outdoors;
					(2)a description of how the eligible entity
			 will partner with nongovernmental organizations, especially those that serve
			 children, youth, and families, including those serving military families and
			 tribal agencies;
				(3)a description of how State agencies will
			 collaborate with each other to implement the strategy;
				(4)a description of how funding will be spent
			 through local planning and implementation subgrants under subsection
			 (d);
				(5)a description of how the eligible entity
			 will evaluate the effectiveness of, and measure the impact of, the strategy,
			 including an estimate of the costs associated with such evaluation;
				(6)a description of how the eligible entity
			 will provide opportunities for public involvement in developing and
			 implementing the strategy;
				(7)a description of how the strategy will
			 increase visitation to Federal public lands within the state; and
				(8)a description of
			 how the eligible entity will leverage private funds to expand opportunities and
			 further implement the strategy.
				(d)Local planning
			 and implementation
				(1)In
			 generalA Healthy Kids
			 Outdoors State Strategy shall provide for subgrants by the cooperative
			 agreement recipient under subsection (a) to local partners to implement the
			 strategy through one or more of the program activities described in paragraph
			 (2).
				(2)Program
			 activitiesProgram activities
			 may include—
					(A)implementing outdoor recreation and youth
			 mentoring programs that provide opportunities to experience the outdoors, be
			 physically active, and teach skills for lifelong participation in outdoor
			 activities, including fishing, hunting, recreational shooting, archery, hiking,
			 camping, outdoor play in natural environments, and wildlife watching;
					(B)implementing programs that connect
			 communities with safe parks, green spaces, and outdoor recreation areas through
			 affordable public transportation and trail systems that encourage walking,
			 biking, and increased physical activity outdoors;
					(C)implementing school-based programs that use
			 outdoor learning environments, such as wildlife habitats or gardens, and
			 programs that use service learning to restore natural areas and maintain
			 recreational assets; and
					(D)implementing education programs for parents
			 and caregivers about the health benefits of active time outdoors to fight
			 obesity and increase the quality of life for Americans, especially children,
			 youth, and families.
					(e)PriorityIn making cooperative agreements under
			 subsection (a) and subgrants under subsection (d)(1), the Secretary and the
			 recipient under subsection (a), respectively, shall give preference to entities
			 that serve individuals who have limited opportunities to experience nature,
			 including those who are socioeconomically disadvantaged or have a disability or
			 suffer disproportionately from physical and mental health stressors.
			(f)GuidelinesNot later than 180 days after the date of
			 the enactment of this Act, and after notice and opportunity for public comment,
			 the Secretary shall publish in the Federal Register guidelines on the
			 implementation of this Act, including guidelines for—
				(1)developing and submitting strategies and
			 evaluation methods under subsection (b); and
				(2)technical assistance and dissemination of
			 best practices under section 7.
				(g)ReportingNot later than 2 years after the Secretary
			 approves the Healthy Kids Outdoors State Strategy of an eligible entity
			 receiving funds under this section, and every year thereafter, the eligible
			 entity shall submit to the Secretary a report on the implementation of the
			 strategy based on the entity’s evaluation and assessment of meeting the goals
			 specified in the strategy.
			(h)Allocation of
			 fundsAn eligible entity
			 receiving funding under subsection (a) for a fiscal year—
				(1)may use not more than 5 percent of the
			 funding for administrative expenses; and
				(2)shall use at least 95 percent of the
			 funding for subgrants to local partners under subsection (d).
				(i)MatchAn eligible entity receiving funding under
			 subsection (a) for a fiscal year shall provide a 25-percent match through
			 in-kind contributions or cash.
			5.National
			 strategy for encouraging Americans to be active outdoors
			(a)In
			 generalNot later than September 30, 2012, the President, in
			 cooperation with appropriate Federal departments and agencies, shall develop
			 and issue a national strategy for encouraging Americans, especially children,
			 youth, and families, to be physically active outdoors. Such a strategy shall
			 include—
				(1)identification of
			 barriers to Americans, especially children, youth, and families, spending
			 healthy time outdoors and specific policy solutions to address those
			 barriers;
				(2)identification of
			 opportunities for partnerships with Federal, State, tribal, and local
			 partners;
				(3)coordination of
			 efforts among Federal departments and agencies to address the impacts of
			 Americans, especially children, youth, and families, spending less active time
			 outdoors on—
					(A)public health,
			 including childhood obesity, attention deficit disorders and stress;
					(B)the future of
			 conservation in the United States; and
					(C)the
			 economy;
					(4)identification of
			 ongoing research needs to document the health, conservation, economic, and
			 other outcomes of implementing the national strategy and State
			 strategies;
				(5)coordination and
			 alignment with Healthy Kids Outdoors State Strategies; and
				(6)an action plan
			 for implementing the strategy at the Federal level.
				(b)Strategy
			 development
				(1)Public
			 participationThroughout the process of developing the national
			 strategy under subsection (a), the President may use, incorporate, or otherwise
			 consider existing Federal plans and strategies that, in whole or in part,
			 contribute to connecting Americans, especially children, youth, and families,
			 with the outdoors and shall provide for public participation, including a
			 national summit of participants with demonstrated expertise in encouraging
			 individuals to be physically active outdoors in nature.
				(2)Updating the
			 national strategyThe President shall update the national
			 strategy not less than 5 years after the date the first national strategy is
			 issued under subsection (a), and every 5 years thereafter. In updating the
			 strategy, the President shall incorporate results of the evaluation under
			 section 6.
				6.National
			 evaluation of health impactsThe Secretary, in coordination with the
			 Secretary of Health and Human Services, shall—
			(1)develop
			 recommendations for appropriate evaluation measures and criteria for a study of
			 national significance on the health impacts of the strategies under this Act;
			 and
			(2)carry out such a
			 study.
			7.Technical
			 assistance and best practicesThe Secretary shall—
			(1)provide technical assistance to grantees
			 under section 4 through cooperative agreements with national organizations with
			 a proven track record of encouraging Americans, especially children, youth, and
			 families, to be physically active outdoors; and
			(2)disseminate best practices that emerge from
			 strategies funded under this Act.
			8.Authorization of
			 appropriations
			(a)In
			 generalThere are authorized to be appropriated to the Secretary
			 to carry out this Act—
				(1)$1,000,000 for
			 fiscal year 2013;
				(2)$2,000,000 for
			 fiscal year 2014;
				(3)$3,000,000 for
			 fiscal year 2015;
				(4)$4,000,000 for
			 fiscal year 2016; and
				(5)$5,000,000 for
			 fiscal year 2017.
				(b)LimitationOf
			 the amounts made available to carry out this Act for a fiscal year, not more
			 than 5 percent may be made available for carrying out section 7.
			(c)Supplement, not
			 supplantFunds made available under this Act shall be used to
			 supplement, and not supplant, any other Federal, State, or local funds
			 available for activities that encourage Americans, especially children, youth,
			 and families to be physically active outdoors.
			
